Title: William Lambert to Thomas Jefferson, 20 April 1812
From: Lambert, William
To: Jefferson, Thomas


          
                  Sir, 
                   
                     City of Washington, April 20th 1812.
          
		   
		  
		  By a letter from Mr 
                  John Garnett, Editor of the American impression of the Nautical Almanac, at N. Brunswick, in New-Jersey, it is stated, that an error has been discovered (probably at Greenwich) in Mr M. 
                  de la Place’s computations relating to the true form of the Earth, which being corrected, the ratio of 320 to 319, of the equatorial diameter to the polar axis of the Earth, seems now to be agreed upon
			 as more correct than any of the others formerly used in Astronomical calculations. As this ratio may be considered as a standard, the latitude of any place, north or south, from 0.° to 90°, may be reduced by this Easy process.—
          To the constant logarithm 9.9972814, add the log. tangent of the latitude of the place, the sum, (rejecting radius) will be the latitude reduced, according to the above ratio.
          But to reduce the Moon’s equatorial horizontal parallax, I have found it convenient in practice, to form a table of fixed logarithms to every degree of latitude from 0.° to 90°, which has been constructed on the following principles—
          Let the log. of 320, be called (A), and the log. of 319, (B.) then
          
                  
                           A – B, = C
                           ,.log. C, + log. cotangent lat. place, by observation, –radius, = log. tangent arch D. –Log. cosine lat. place, by observation, + ar. comp. log. sinearch D, = constant log. for lat: and ratio.To the constant log. for the lat. add the log. sine of the Moon’s equatorial horizontal parallax, the sum, (rejecting radius) will be the log. sine of the Moon’s equatorial horizontal parallax, reduced.
          As the Moon’s equat. hor. parallax never amounts to 1.° 2′—the common log. in seconds and decimal parts, may be substituted for the log. sine; the former is, however, more correct.
          
          
          
                  Table of logarithms for reducing the Moon’s equatorial horizontal parallax, to every degree of latitude from 0.° to 90°, admitting the ratio of the equatorial diameter to the polar axis of the Earth to be as 320 to 319.
               
          
            
              
              Lat.
              Logarithms.
              Lat.
              Logarithms
              Lat.
              Logarithms.
              
              
            
            
              
              °
              
              °
              
              °
              
              °
              
            
            
              
              0
              10.0000000.
              20
              9.9998414.
              41
              9.9994160
              62
              9.9989411.
            
            
              
              1
              9.9999996
              21
              9.9998259
              42
              9.9993924.
              63
              9.9989216.
            
            
              
              2
              9.9999983.
              22
              9.9998098
              43
              9.9993688
              64
              9.9989026
            
            
              
              3
              9.9999963.
              23
              9.9997931.
              44
              9.9993452
              65
              9.9988842
            
            
              
              4
              9.9999934.
              24
              9.9997757.
              45
              9.9993215
              66
              9.9988663.
            
            
              
              5
              9.9999896
              25
              9.9997578
              46
              9.9992977.
              67
              9.9988489.
            
            
              
              6
              9.9999851.
              26
              9.9997394.
              47
              9.9992740
              68
              9.9988321.
            
            
              
              7
              9.9999798
              27
              9.9997205
              48
              9.9992503.
              69
              9.9988159.
            
            
              
              8
              9.9999737.
              28
              9.9997011.
              49
              9.9992267.
              70
              9.9988003.
            
            
              
              9
              9.9999668
              29
              9.9996812
              50
              9.9992033
              71
              9.9987853.
            
            
            
              
              10
              9.9999591.
              30
              9.9996609.
              51
              9.9991800
              72
              9.9987709.
            
            
              
              11
              9.9999507.
              31
              9.9996402.
              52
              9.9991569
              73
              9.9987572
            
            
              
              12
              9.9999414.
              32
              9.9996191.
              53
              9.9991340.
              74
              9.9987442.
            
            
              
              13
              9.9999314.
              33
              9.9995977.
              54
              9.9991113.
              75
              9.9987320.
            
            
              
              14
              9.9999207.
              34
              9.9995759
              55
              9.9990889.
              76
              9.9987205
            
            
              
              15
              9.9999092
              35
              9.9995538
              56
              9.9990667.
              77
              9.9987097.
            
            
              
              16
              9.9998970.
              36
              9.9995314.
              57
              9.9990448
              78
              9.9986997
            
            
              
              17
              9.9998841.
              37
              9.9995087.
              58
              9.9990233
              79
              9.9986904.
            
            
              
              18
              9.9998705
              38
              9.9994858
              59
              9.9990021.
              80
              9.9986819.
            
            
              
              19
              9.9998563.
              39
              9.9994627.
              60
              9.98
                           989813.
              81
              9.9986742
            
            
              
              
              
              40
              9.9994394.
              61
              9.9989610.
              82
              9.9986673.
            
            
              
              
              
              
              
              
              
              83
              9.9986611.
            
            
              
              
              
              
              
              
              
              84
              9.9986557.
            
            
              
              
              
              
              
              
              
              85
              9.9986511.
            
            
              
              
              
              
              
              
              
              86
              9.9986473.
            
            
              
              
              
              
              
              
              
              87
              9.9986444.
            
            
              
              
              
              
              
              
              
              88
              9.9986423.
            
            
              
              
              
              
              
              
              
              89
              9.9986411.
            
            
              
              
              
              
              
              
              
              90
              9.9986407.
            
          
          
                  This table will be found to give the Moon’s horizontal parallax, reduced, for any latitude, with greater accuracy, than any, perhaps, heretofore constructed. The application is easy; and for any intermediate minutes and seconds, take the proportional part of the difference from the preceding logarithm, which, in all cases, will be sufficiently exact.
          Examples.
          Required the log: for lat. 38.° 53.′ 0″—
          The log. for 38.° is 9.9994858, and for 39°, 9.9994627, the difference is 231; the prop. part for 53′, is 204,—which subtracted from 9.9994858, gives 9.9994654, a constant log. for lat. 38.° 53.′—
          Required the log. for the lat. of Greenwich,
          51.° 28.′ 40.″
          The log. for 51°, is 9.9991800, and for 52°, 9.9991569, the difference is 231, and the prop. part for 28.′ 40″, is 110, which subtracted from 9.9991800, gives 9.9991690, the constant log. for the lat. of Greenwich.
          I am, Sir, with due respect, Your most obedt servant,
                  William Lambert.
        